—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 9, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The evidence established that claimant failed to return to work after the expiration of his leave of absence or to contact his employer until a month after expiration of his leave. Furthermore, according to the employer, claimant could have continued his employment if he had returned to work at the end of his leave. Under these circumstances, the conclusion by the Unemployment Insurance Appeal Board that claimant abandoned his employment and was therefore disqualified from receiving unemployment insurance benefits because he voluntarily left his job without good cause was supported by substantial evidence and must be upheld (see, Matter of David [Ross], 55 AD2d 770). To the extent that claimant offered conflicting evidence, this merely presented a question of credibility which was for the Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714).
Casey, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.